Citation Nr: 0033329	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a hearing disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).  


REMAND

In October 2000, after the case was certified to the Board 
for appellate disposition, the Board received August 2000 VA 
clinical reports relevant to the veteran's hearing disorder.  
However, because this evidence was submitted directly to the 
Board, without waiver of RO consideration, the RO must be 
afforded the opportunity to review such evidence, pursuant to 
38 C.F.R. § 20.1304(c) (2000).  

Although attempts to obtain the veteran's service medical 
records have been unsuccessful to date, and the veteran 
provided some information requested on the National Archives 
and Records Administration (NA) form 13055 in August 1998, it 
is noted that on the Request for Information report received 
in November 1998, the National Personnel Records Center 
(NPRC) specified additional information that was needed.  In 
March 1999 the RO requested such information from the veteran 
to include the service number of a fellow serviceman.  In 
April 1999 the RO received the requested service number, but 
no other requested information.  Thereafter, no subsequent 
development was accomplished.

It is also noted that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, this case is remanded the RO for the following 
action:

1.  The RO should contact the veteran and 
again request that he provide the month, 
day, or season in 1943 and/or 1944 in 
which he received treatment for an ear 
disorder.

2.  The RO should attempt to obtain the 
veteran's service personnel records and 
available service medical records, 
including from secondary sources, 
utilizing all pertinent information 
provided by the veteran, and as contained 
in the veteran's WD AGO 53-55.  The RO 
should also resubmit information received 
from the veteran to the NPRC to obtain, 
if possible, verification of any lay 
assertion submitted.

3.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all VA and non-VA providers 
of medical treatment of the veteran since 
service.  After obtaining any necessary 
authorization, the RO should contact the 
identified providers and request a copy of 
all reports of treatment of the veteran, 
not already of record.  The medical 
providers contacted should include A.R., 
M.D., G.S., M.D., and the VA Medical 
Clinic at Detroit, Michigan.

4.  The RO should thereafter consider all 
additional evidence, to include that which 
was received at the Board in October 2000, 
and, if necessary, accomplish any 
additional development deemed appropriate.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the final disposition of the unresolved issue.  The purpose 
of the remand is to ensure compliance with due process of 
law.  With respect to the above remand directives, the 
claimant has the right to VA compliance with the terms and 
conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant need 
take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


